Title: From John Adams to William Gordon, 10 September 1783
From: Adams, John
To: Gordon, William


          Sir
            Paris Sepr. 10. 1783
          I have recd yours of 28 June & thank you for the information it contains— In all domestick Disputes I wish our countrymen, may moderate their passions, & manifest as much mutual forbearance as possible. I dread the course of our elections if parties prevail. Every publick Man is in a dangerous & perplexed Situation at present, & as few obstacles should be thrown in his way & as much Candour & Indulgence shewn him as possible. I have had too many Obstructions contrived for me, & although I have always got the better of them, hitherto, I have felt the smart of them too sensibly, not to wish every other well meaning man excused from them.
          There will be a variety of foreign interests in our Country, & We must be upon our Guard against them all. We must all think seriously of preserving our Union, which is of indispensible Importance to Us.
          I am sorry my Friend Dalton declines going to Congress. More depends upon good Men at that great Wheel, than our People at the Northward are aware. That is the principal Place to guard against foreign Projects, which will address themselves sometimes to aristocratical, sometimes to democratical, & sometimes to military Passions & Prejudices. Nothing will come amis to carry a Point. Is the[. . . .]r that shoestring stinginess even may be stimulated, to get every honest man out of Europe, & leave only [. . .] at a certain Court.— Timeo danaos— The great Point has been & will be to chicane honest Men out o[f Europ]e. I don’t care how soon it prevails against me, but I would have the rest preserved & others sent.— I have [s]een so many of the curses of low cunning & mean Craft, that I begin to think Homer wrong in not damning to Infamy the Character of Ulisses.
          I hope that private honesty will not be violated in any debt, & that as much moderation may be shewn towards the Tories as possible. The Stipulations should be sacred, & the Recommendations at least treated with decency & seriously considered. I cannot help saying I wish they could be complied with.— We could not obtain the Peace without them.— When I agreed, that Congress should recommend, I was sincere, I then wished & still wish that the Recommendations may be agreed to. This is unpopular no doubt, But Treaties are solemn Things, in which there should be no mental Reservations. When N. York & Penobscot are evacuated, the People may be cooler.— It will be an ugly Bone of Contention.— I always dreaded it, & would have avoided it, if it had been possible, but it was not.—
          Congress have resolved, that your humble Servant, Dr F & Mr J make a Treaty of Commerce with England. I hope they will resolve that the same Men should make others with Denmark, Portugal & the two Empires. How long one or the other may detain me I know not.— F. is trying to get appointed alone to treat with Denmark & Portugal, & unfair means have been used to assist him. But I hope he will be disappointed. I am persuaded a bad Treaty will be made if he is not.— He is not too wise or knowing, not to stand in need of the Advice & Reflections & Information of others. When we are all here, why should We not be all employed?— Business has not been better done by him alone, than by others alone; nor by him alone, than by him in Conjunction with others. Jay & I have no Interest, our Salaries are no larger, our Care is more & our Expenses more for being in more Business. But this smuggling of Treaties is intended, to deprive Us of Advantages that We should endeavour to secure. The carrying Trade should be cherished by every fair means, & this will be hurt by the Treaties if they are not more attended to than they will be by Dr F. if he makes them alone.
          Your Friend & Servant.
        